DETAILED ACTION
This is a response to the Amendment to Application # 16/515,242 filed on October 19, 2021 in which claims 1 and 5 were amended and claim 6 was added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-6 are pending, which are rejected under 35 U.S.C. § 103.

Claim Interpretation
Claim 5 recites a method including the limitations “determining whether there is at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence; if there is at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, retrieving, from the memory storing second sentences in association with the past-input first sentences, the at least one of the second sentences corresponding to the newly-input first sentence, based on the detected synonyms and the words of the newly-input first sentence and displaying the at least one of the second sentences on the chat screen” and “when the at least one of the second sentences comprise two or more second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receiving a selection 
The broadest reasonable interpretation of these limitations does not requires the retrieving the at least one second sentence or the receiving a selection steps to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Reactive Surfaces v. Toyota Motor Corp., IPR2016-01914 (PTAB 2018) (“[t]he use of ‘when’ instead of ‘if’ does not change whether the method step is conditional”) (citing Ex parte Kaundinya, No. 2016-000917, 2017 WL 5510012, at *5-6 (PTAB Nov. 14, 2017) ("when" may indicate a conditional method step); Ex parte Zhou, No. 2016-004913, 2017 WL 5171533, at *2 (PTAB Nov. 1, 2017) (same); Ex parte Lee, No. 2014-009364, 2017 WL 1101681, at *2 (PTAB Mar. 16, 2017) (same)).

Claim Objections
Claims 1-5 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 5 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu, US Publication 2018/0373782 (hereinafter Liu) in view of Hiratsuka et al., US Publication 2004/0186831 (hereinafter Hiratsuka), in further view of Chen et al., US Publication 2020/0007380 (hereinafter Chen).

Regarding claim 1, Liu discloses a search apparatus comprising “a memory configured to store second sentences in association with past-input first sentences (Liu ¶¶ 6, 22) by storing questions (i.e., a past-input first sentence) having an answer (i.e., a second sentence), where the matching must at least store the association in RAM. Additionally, Liu discloses “store synonyms corresponding to each of a plurality of words” (Liu ¶ 32) where the synonym repository stores synonyms corresponding to words. Further, Liu discloses “circuitry configured to divide each of the past-input first sentences into words and divide the newly-input first sentence into words” (Liu ¶¶ 31, 97, see also ¶¶ 99-100) by performing word segmentation on the query (i.e., dividing the newly-input first sentence) and giving an example where the word segments of the query are compared to the individual words of the past-input first sentences. Moreover, Liu discloses “select, from the synonyms corresponding to each of the plurality of words stored in the memory, synonyms corresponding to each of the words obtained by dividing each of the past-input first sentences, … store the selected synonyms in the memory” (Liu ¶ 39) by determining synonyms from the training data (i.e., the past-input first sentences) and storing those synonyms at least in RAM. Likewise, Liu discloses “detect, from the selected synonyms stored in the memory, synonyms corresponding to each of the words obtained by dividing the newly-input first sentence” (Liu ¶ 97) by selecting (i.e., detecting) synonyms of the segmented query. Liu also discloses “determine whether there is at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence” (Liu ¶ 24) by determining if any of the questions with a semantic similarity greater than a threshold exist. In addition, Liu discloses “if there is at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, retrieve, from the memory storing the second sentences, the at least one of the second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence” (Liu ¶ 25) by recommending the appropriate answer based on the similarity determination. Finally, Liu discloses “when the at least one of the second sentences comprise two or more second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receive a selection of one of the two or more second sentences corresponding to the newly-input first sentence” (Liu ¶ 64) by indicating that when a plurality of similar questions are present, the similarly score is calculated for each on in order to select the desired choice.
Although Liu discloses the selection of synonyms, it does not appear to explicitly disclose that it select synonyms “in descending order of appearance frequency of the words.” Additionally, Liu does not display the at least one of the second sentences on the chat screen, and when the at least one of the second sentences comprise two or more second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receive a selection of one of the two or more second sentences corresponding to the newly-input first sentence on the chat screen.”
However, Hiratsuka discloses a system for selecting synonyms that are “in descending order of appearance frequency of the words.” (Hiratsuka ¶ 42 and Fig. 6).
Liu and Hiratsuka are analogous art because they are from the “same field of endeavor,” namely that of synonym detection. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Hiratsuka before him or her to modify the synonym repository of Liu to include the organizational method of Hiratsuka.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Liu teaches the “base device” including a synonym repository. Further, Hiratsuka teaches the “known technique” for organizing synonyms in descending order of appearance frequency that is applicable to the base device of Liu. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the organization of the synonym repository does not affect the processing of the question and answer system.

The combination of Liu and Hiratsuka does not appear to explicitly disclose the use of chat screens and therefore does not appear to explicitly disclose “circuitry configured to receive a newly-display the at least one of the second sentences on the chat screen, and when the at least one of the second sentences comprise two or more second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receive a selection of one of the two or more second sentences corresponding to the newly-input first sentence on the chat screen.”
However, Chen discloses a chat bot system that accepts text entry from the user and thus discloses “circuitry configured to receive a newly-input first sentence on a chat screen.” (Chen ¶ 26). Additionally, Chen discloses “display the at least one of the second sentences on the chat screen, and when the at least one of the second sentences comprise two or more second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receive a selection of one of the two or more second sentences corresponding to the newly-input first sentence on the chat screen” (Chen ¶¶ 28, 66) by providing the user in choices in the chat box based on the user’s question and indicating that the process uses syntactically similar (i.e., synonyms) words when determining the answers.
Liu, Hiratsuka, and Chen are analogous art because they are from the “same field of endeavor,” namely that of synonym detection systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, Hiratsuka, and Chen before him or her to modify the artificial intelligence system of Liu and Hiratsuka to include the operation as a chat bot of Chen.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). The combination of Liu and Hiratsuka differs from the claimed invention by being agnostic to the front end of the question system used, instead of the claimed system of using the system within a chat window. Further, Chen teaches that detecting synonyms within a chat window was well known in the art. One of 

Regarding claim 4, the combination of Liu, Hiratsuka, and Chen discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Liu, Hiratsuka, and Chen discloses “wherein each of the past-input first sentences and the newly-input first sentence is a sentence of a question, and each of the second sentences is a sentence of an answer to the question.” (Liu ¶ 97).

Regarding claim 5, it merely recites a method performed by the system of claim 1. The method comprises execution of computer software modules for performing the various functions. The combination of Liu, Hiratsuka, and Chen comprises execution of computer software modules for performing the same functions. Thus, claim 5 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 6, the combination of Liu, Hiratsuka, and Chen discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Liu, Hiratsuka, and Chen discloses “wherein when it is determined that there is not at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, the circuitry is further configured to receive another newly-input first sentence” (Chen ¶ 32) by repeating the prompt in instances in which the response was not found.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Liu in view of Hiratsuka and Chen, as applied to claim 1 above, and further in view of Press et al., US Publication 2011/0276580 (hereinafter Press).

Regarding claim 2, the combination of Liu, Hiratsuka, and Chen discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Liu and Hiratsuka discloses “wherein a number of the synonyms to be selected from the synonyms corresponding to each of the plurality of words and to be stored in the memory is equal to or less than the number of synonyms that can be handled by the circuitry” (Liu ¶97) by selecting synonyms. The examiner notes that the number of synonyms will always be equal to or less than the number of synonyms that can be handled by the circuitry, otherwise, the circuitry would be unable to handle the selection.
The combination of Liu, Hiratsuka, and Chen does not appear to explicitly disclose “wherein a number of synonyms that can be handled by the circuitry is specified in advance.”
However, Press discloses a synonym based search system “wherein a number of synonyms that can be handled by the circuitry is specified in advance.” (Press ¶ 60).
Liu, Hiratsuka, Chen, and Press are analogous art because they are from the “same field of endeavor,” namely that of synonym detection. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, Hiratsuka, Chen and Press before him or her to modify the synonym detection of Liu, Hiratsuka, and Chen to include the a predefined number of synonyms of Press.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP .
	
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Liu in view of Hiratsuka and Chen, as applied to claim 1 above, and further in view of Terry et al., US Publication 2018/0373696 (hereinafter Terry).

Regarding claim 3, the combination of Liu, Hiratsuka, and Chen discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Liu and Hiratsuka does not appear to explicitly disclose “wherein when a category of the newly-input first sentence is specified, the circuitry is further configured to: preliminarily acquire one or more of the second sentences corresponding to the specified category from the second sentences stored in the memory in association with the past-input first sentences; and retrieve the at least one of the second sentences corresponding to the newly-input first sentence from among the one or more of the second sentences preliminarily acquired in accordance with the category that is specified.”
However, Terry discloses a question and answer system “wherein when a category of the newly-input first sentence is specified, the circuitry is further configured to: preliminarily acquire one or more of the second sentences corresponding to the specified category from the second sentences stored in the memory in association with the past-input first sentences” (Terry ¶¶ 154, 156) by determining a category of the user input and looking up (i.e., acquiring) the answers. Further, Terry discloses “retrieve the at least one of the second sentences corresponding to the newly-input first sentence from among 
Liu, Hiratsuka, Chen, and Terry are analogous art because they are from the “same field of endeavor,” namely that of synonym detection. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, Hiratsuka, Chen, and Terry before him or her to modify the answer retrieval of Liu, Hiratsuka, and Chen to include the category based answer retrieval of Terry.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Liu, Hiratsuka, and Chen teaches the “base device” for providing answers to questions. Further, Terry teaches the “known technique” using categories of questions to retrieve answers that is applicable to the base device of Liu, Hiratsuka, and Chen. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Response to Arguments
Applicant’s arguments filed October 19, 2021, with respect to the objections to the abstract and title and the rejection of claims 1-5 under 35 U.S.C. § 101 (Remarks 8-11) have been fully considered and are persuasive. The objections to the abstract and title and the rejection of claims 1-5 under 35 U.S.C. § 101 have been withdrawn. 

Applicant’s arguments filed October 19, 2021, with respect to the rejections of claims 1-5 under 35 U.S.C. § 103 (Remarks 11-13) have been fully considered and are persuasive. Therefore, the rejection 
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Kawakami et al., US Publication 2021/0049195, System and method for artificial intelligence based chat response to handle situation in which no appropriate answer can be determined to the user’s question. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176